







_________________, 2016
[Name]
Re:    Quarterly Performance Incentive Opportunity
Dear ________________:
This letter will confirm that you are eligible to participate in the C&J Energy
Services, Ltd. (the “Company”) 2016 Senior Executive Incentive Plan (the
“Plan”). Capitalized terms in this letter (this “Participation Agreement”) not
herein defined shall have the meaning set forth in the Plan.
General Description. The Plan is a quarterly performance incentive plan that
permits you and other eligible participants to earn and be paid a cash incentive
(the “Quarterly Performance Incentive”). The term of the Plan begins January 1,
2016 and ends when terminated by the Company, subject to the additional terms
set forth in the Plan. Your participation in the Plan is limited to a maximum of
four fiscal quarters, and you will be eligible to participate in the Plan in the
following fiscal quarters (each, an “Eligible Quarter”):
Eligible Quarter:
2Q2016
3Q2016
4Q2016
Time of Payment:
July, 2016
October, 2016
January, 2017



Quarterly Performance Incentive. Your Quarterly Performance Incentive is $[●].
You will earn a Quarterly Performance Incentive if and to the extent that (i)
you are employed by the Company or its subsidiaries through the date on which
the Quarterly Performance Incentive for the applicable Quarter is paid and (ii)
the applicable Performance Goals established by the Committee for the applicable
Quarter are achieved (which Performance Goals will be communicated to you
promptly after they are established). In the event that your employment with the
Company Group is terminated (for any reason) prior to the date on which the
Quarterly Performance Incentive for the applicable Quarter is paid, you will
forfeit your right to receive any portion of your Quarterly Performance
Incentive for such Quarter.
First Quarter Quarterly Performance Incentive. Notwithstanding the foregoing,
you will be paid a Quarterly Performance Incentive in the amount of $[●] in
recognition of your services to the Company during the First Quarter, which will
be paid to you no later than May 15, 2016; provided you remain an employee of
the Company on such date (such Incentive, the “First Quarterly Incentive”). The
First Quarterly Incentive, net of any required withholding taxes, shall remain
subject to repayment in the event that either of the following events occurs:
(a) the Company terminates your employment for Cause or you terminate your
employment without Good Reason (in each case, as such terms are defined in your
Employment Agreement with the Company) prior to June 30, 2016; or







--------------------------------------------------------------------------------




(b) you fail to execute a release of claims against the Company, or the release
does not become effective, in each case, by June 10, 2016.
Administration. The Plan and this Participation Agreement shall be administered
by the Committee. All calculations and determinations made by the Committee with
respect to this Participation Agreement and your Quarterly Performance Incentive
opportunity will be final and binding on you and the Company. In the event of a
conflict between the terms of this Participation Agreement and the Plan, the
Plan shall control in all respects.
We are pleased to be able to offer this Quarterly Performance Incentive
opportunity to you and truly appreciate your dedication and commitment to the
Company and its affiliates. If you have further questions about this plan please
contact your HR leadership. We are excited about the future and look forward to
our success together.
A signature page follows this letter.
















































    
    







--------------------------------------------------------------------------------






 
 
Very turly yours,
 
 
C&J ENERGY SERVICES LTD.
 
 
 
 
 
Name:____________________
 
 
Title:____________________
 
 
 
ACCEPTED BY:
 
 
____________________
 
 
 
 
 
[Name]
 
 





Signature Page to Participation Agreement